Citation Nr: 1505221	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder with psychotic features, to include as secondary to the service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder with psychotic features.

The Veteran testified at a Board hearing in October 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

The Board notes that additional VA treatment records have been added to the electronic claims folder following the most recent Statement of the Case (SOC) in August 2013.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains the transcript from the October 2014 Board hearing and VA treatment records dated from January 2011 to March 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.  

The issues of entitlement to service connection for a bilateral leg disability and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied entitlement to service connection for a bilateral leg disability based on the determination that there was no evidence that the Veteran's bilateral leg condition was incurred in or aggravated by his military service.

2.  Since the final October 2006 rating decision, the Veteran has submitted new evidence relating to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied the claim of service connection for a bilateral leg condition, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the final October 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a bilateral leg disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a left leg disability in final rating decisions dated in January 1974, October 2004, June 2006, and October 2006.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In May 2010, the Veteran filed a claim to reopen entitlement to service connection for a bilateral leg disability.  In a May 2011 rating decision, the RO denied entitlement to service connection for a bilateral leg disability, finding that the evidence submitted was not new and material.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in October 2006, whereby the RO denied service connection for a bilateral leg disability, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran was treated on numerous occasions for complaints related to his legs.  VA treatment records showed complaints regarding the bilateral legs and ongoing treatment for peripheral neuropathy and lumbar radiculopathy.  In October 2006, the RO denied the claim for entitlement to service connection for a bilateral leg disability based on the determination that there was no evidence showing that his bilateral leg condition was incurred in or aggravated by his military service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in October 2006 includes additional VA treatment records, lay statements, and the Veteran's Travel Board hearing testimony, in which the Veteran indicated that his bilateral leg disability was the result of a hard helicopter landing in service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in October 2006, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide greater context to the Veteran's lay contentions.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a bilateral leg disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral leg disability is reopened; and to this extent only, the appeal is granted.


REMAND

In a June 2006 VA treatment record, the Veteran reported that he had filed for Social Security disability because no one would hire him due to his bilateral leg disability.  In a response dated in January 2010, the Social Security Administration (SSA) indicated that the Veteran had filed an SSA claim that had been denied.  Although the Veteran's SSA claim was denied, the medical records used to adjudicate the claim may contain pertinent medical information regarding the Veteran's claims; in particular, his bilateral leg disability.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claims for disability benefits.

As to the Veteran's claim for entitlement to service connection for a bilateral leg disability, the Veteran has contended that he has a bilateral leg disability that began in service in 1973, possibly as a result of a hard helicopter landing.  The Veteran's service treatment records document numerous complaints of unknown etiology regarding the bilateral legs.  In September 1970, the Veteran complained of a bilateral foot and leg condition with standing.  In October 1972, the Veteran complained of right leg and knee pain, to include giving out on him while walking from time to time.  In January 1973, the Veteran complained of bilateral leg swelling, and he was placed on limited duty status while pending evaluation for possible vascular insufficiency of both legs (Leriche Syndrome).  A subsequent January 1973 record indicated that the bilateral leg swelling had resolved; however, the Veteran still complained of pain in both legs.  His February 1973 separation examination was positive for leg cramps.  A subsequent February 1973 record noted that the Veteran wished to be taken off medical hold so he could exit the service.  Finally, a March 1973 treatment record indicated that the Veteran's condition had greatly improved; his edema had completely resolved; and had been running a mile every day without difficulty.  Post-service VA treatment records show complaints of bilateral leg pain and swelling.  Post-service VA treatment records also note diagnoses of peripheral neuropathy and lumbar radiculopathy.

The Board observes that there are no VA examinations or opinions on file with respect to the issue of entitlement to service connection for a bilateral leg disability.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran has a current bilateral leg disability, and, if so, whether any current bilateral leg disability is related to the Veteran's active duty service.

Additionally, during his October 2014 Board hearing, the Veteran testified that immediately after service in 1973, he was treated at the Philadelphia VAMC for his bilateral leg disability and "lumps" in his legs.  The file only contains records from the Philadelphia VAMC beginning in August 2007 and records from the Coatesville VAMC beginning in January 2006.  Accordingly, the AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claim, to include records from the Philadelphia VAMC beginning in or around 1973.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include depressive disorder with psychotic features, the Veteran has argued that his depression is a direct result of his service-connected acne vulgaris of the face and chest.  The Veteran was diagnosed with depression in a 2006 VA treatment record.  In an October 2010 VA examination, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, with psychotic features.  The examiner's opinion also appeared to suggest that the Veteran's service-connected acne vulgaris of the face and chest aggravated his depression.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  As amended, 38 C.F.R. § 3.310(b) provides that "any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service-connected."  However, the amended regulation adds that VA will not concede aggravation "unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence . . ." As the Veteran filed his claim in July 2010, the amendment is applicable to the current claim.

Because the October 2010 VA examiner suggested that the Veteran's depressive disorder with psychotic features was aggravated by his service-connected acne vulgaris, but did not provide a baseline level of severity of the Veteran's depression, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify the Veteran's baseline level of severity of his depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities, to include any treatment records from the Philadelphia VAMC beginning in or around 1973.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After the above development has been completed to
   the extent possible, schedule the Veteran for a VA 
   examination, with an appropriate examiner, to 
   determine the nature and etiology of any current 
   bilateral leg disability.  The claims folder, including a
   copy of this remand, must be made available to the 
   examiner, and the examiner must review the entire 
   claims file in conjunction with the examination.  All 
   tests and studies deemed necessary should be 
   conducted.
   
   The examiner is asked to:
   
   	(a) Determine whether the Veteran has a 
   	current diagnosed bilateral leg disability.
   
   	(b) Provide an opinion as to whether it is at 
   	least as likely as not (50 percent or better 
   	probability) that any diagnosed current bilateral 
   	leg disability is etiologically related to the
   Veteran's active service.

		In rendering the requested opinion, the examiner 
		should note and discuss the Veteran's contentions and 
		the documented complaints regarding his bilateral legs 
		in service (as discussed above).  

		The examiner should set forth the complete rationale 
		for all opinions expressed and conclusions reached.  If 
		the examiner cannot provide an opinion, the examiner 
		must affirm that all procurable and assembled data 
		was fully considered and a detailed rationale must be 
		provided for why an opinion cannot be rendered.

4.   After the above development has been completed, ask 
	the same examiner who prepared the October 2010 
	VA examination report to review the claims file, 
	including a copy of this remand, and to provide an 
	opinion clarifying, to the extent possible, the 
	approximate baseline severity of the Veteran's 
	acquired psychiatric disorder, diagnosed as depressive
   disorder with psychotic features, before 
   aggravation by the Veteran's service-connected acne 
   vulgaris.  
   
   Please note that aggravation, for VA purposes, is 
   defined as an increase in severity beyond the natural 
   progression of a disease or disorder, as distinguished
   from temporary or intermittent flare-ups.
   
   The examiner should review the entire record and 
   provide a complete rationale for all opinions offered.  
   If the examiner is unable to render the above-
   requested opinion, he should so state and specifically 
   indicate the reasons why.
   
   If the examiner who performed the October 2010 VA 
   examination is not available, schedule the Veteran for 
   a new VA examination to address whether it is at least 
   as likely as not that the Veteran has an acquired 
   psychiatric disorder, to include depressive disorder, 
   that was caused or aggravated by his service-
   connected acne vulgaris of the face and chest, and if 
   aggravation is so found, to please opine as to the 
   baseline level of severity before aggravation.

5.   After the development has been completed, adjudicate 
	the claims.  If any benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


